Citation Nr: 0210246	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-18 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred at Northside Medical Center from September 
28, 1998 to October 1, 1998.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from July 1970 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida.  The case is managed from the Regional 
Office (RO) in Atlanta, Georgia.

The veteran and his spouse testified before the undersigned 
at a Travel Board hearing in May 2000.  A transcript of that 
hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran presented via ambulance to the emergency room 
at Northside Medical Center on September 28, 1998 with acute 
right flank pain and difficulty urinating.  He was admitted 
for 23-hour observation and diagnosed as having right 
ureteral stone.  On October 1, 1998, the veteran was 
discharged to home but with a follow-up appointment at the 
Bay Pines VAMC.  

3.  There was no prior authorization for hospitalization at 
Northside Medical Center as contemplated by VA regulation.  

4.  At the time of the hospitalization, the veteran was in 
receipt of a total disability rating for individual 
unemployability based on service-connected disabilities.  His 
service-connected disabilities were depressive reaction/post-
traumatic stress disorder, post-operative residuals of right 
wrist injury, post-operative residuals of right shoulder 
injury, and cervical spondylosis.   
5.  The record does not show that treatment was rendered in 
emergent circumstances hazardous to the veteran's life or 
health or that suitable VA medical facilities were not 
feasibly available in the circumstances.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred at Northside Medical Center from September 
28, 1998 to October 1, 1998 have not been met.  38 U.S.C.A. 
§§ 1703, 1710, 1728, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 17.52, 17.53, 17.54, 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).    

Review of the claims folder reveals substantial compliance 
with the statutory provisions.  That is, by way of the 
February 1999 denial letter and the May 1999 statement of the 
case, the RO provided notice as to the applicable law and 
regulations and the evidence needed to substantiate his 
appeal.  In addition, the record before the Board contains 
the relevant private medical records and evidence submitted 
by the veteran and his wife.  Given the nature of the appeal, 
the Board finds no examination or other records are needed to 
decide the appeal.  Finally, the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Factual Background

The veteran presented via ambulance to the emergency room at 
Northside Medical Center (Northside) on September 28, 1998 
with acute right flank pain and difficulty urinating.  He 
noted that the pain was similar to a previous kidney stone, 
but more severe.  At the time of examination at admission, 
the pain was present but tolerable.  Physical examination was 
essentially negative except for right lower quadrant 
tenderness to palpation.  Urinalysis showed a large amount of 
blood.  Testing revealed calculus of the right ureter.  The 
veteran was admitted for 23-hour observation, intravenous 
fluids, and pain management.  The report of consultation on 
September 29 indicated that the veteran was alert, oriented, 
and in no acute distress.  The impression was that the right 
flank pain was secondary to proximal right ureteral stone, 
although it was noted that right renal calculi should be 
ruled out.  The veteran was discharged on October 1, 1998.  
The discharge summary indicated that the veteran had 
continued under observation regarding attempted passage of 
the stone.  There was no need for surgical intervention.  He 
was discharged to home with a follow-up visit scheduled at 
the VA medical facility.  

A narrative record of vendor contact dated September 29, 1998 
indicated that the veteran arrived at Northside via emergency 
medical services and was admitted for 23-hour observation.  

A report of contact dated September 30, 1998 indicated that 
the veteran's wife called VAMC personnel, noting that a renal 
stone had been diagnosed but that the Northside urologist had 
not decided how to proceed with treatment.  An October 1, 
1998 from a VA physician stated that the veteran should be 
seen "today or tomorrow in the GU clinic for evaluation."  

A report of contact dated January 26, 1999 stated that the 
claim for unauthorized medical expenses was disapproved 
because a VA medical facility was feasibly available.  
Northside's claim for VA payment of the veteran's medical 
expenses incurred from September 28, 1998 to October 1, 1998 
was denied by letter dated in February 1999.  

A February 1999 report from the Bay Pines VAMC Chief Medical 
Officer (CMO) explained that renal colic, though painful, did 
not generally require ambulance transport.  He added that 
there was noting in the veteran's case in particular that 
warranted ambulance transport; he believed that the veteran 
could have been transported to Bay Pines VAMC by private 
vehicle.  In addition, although the veteran needed prompt 
medical care, his condition was not sufficiently emergent to 
preclude being transported to Bay Pines VAMC, which was less 
than 10 miles away from Northside.  The CMO further explained 
that renal colic/kidney stones were usually treated on an 
outpatient basis.  Treatment in a hospital setting for 24 
hours would be unusual; treatment in a hospital setting for 
72 hours was almost unheard of.  He concluded that the 
veteran's medical record did not support the need for this 
duration of treatment.    

Communication with the veteran and his wife in February 1999 
indicated that, when she called for the ambulance, the 
veteran was doubled over from pain.  She was physically 
unable to assist him due to difference in height and weight.  
She requested that they go to the Bay Pines VAMC; however, 
because of the veteran's pain and history of heart condition, 
the ambulance took them to Northside, which was the nearest 
hospital.  She called the Bay Pines VAMC after he was 
admitted to Northside.  After three days, the veteran was 
transferred to Bay Pines, when the doctors at Northside 
thought he could be moved.  She had tried to get the veteran 
admitted to Bay Pines for the two prior days, but was told 
that his condition was not severe enough to warrant 
admission.  He was taken to Bay Pines VAMC by ambulance.  
There, the veteran was examined and sent home for treatment 
on an outpatient basis.  The veteran and his wife provided 
essentially the same information in the statements submitted 
with the September 1999 substantive appeal, though the 
veteran added that he had been given nitrous oxide in the 
ambulance, so that he was not feeling much pain when he 
arrived at Northside.    

During the May 200 Travel Board hearing, the veteran 
described the situation that led to his transport to 
Northside on September 28, 1998.  He told his wife to call an 
ambulance because he could not move or stand and she could 
not move him.  His wife did not drive much since being 
involved in an accident.  The paramedics tried to help the 
veteran stand, but he was doubled over from excruciating 
pain.  They took his medical history, which included a heart 
attack and a couple mild strokes.  At the time, he was 
flushed and his blood pressure was elevated.  The veteran 
stated that he could not have driven or gotten himself into a 
vehicle to be driven to a hospital.  He told the paramedics 
that he wanted to be taken to Bay Pines VAMC.  They said, by 
law, they had to take him to the nearest hospital.  The 
veteran indicated that Northside was about 10 minutes from 
his house; Bay Pines VAMC was about 20 minutes from his 
house.  Northside decided to admit him later that evening.  
The veteran did not know anything about Northside personnel 
contacting VA on September 29, although his wife told him 
they were trying to transfer him.  

The veteran's wife contacted Bay Pines VAMC on September 29.  
She was told that the facility did not admit patients for 
kidney stones.  The veteran was taken to Bay Pines in the 
afternoon on October 1 for an appointment with the VA 
urologist.  The doctor saw the veteran and sent them home.  
When the veteran's wife called Bay Pines VAMC on September 
30, she was told that, because the veteran had a 100 percent 
disability rating and she had called within the appropriate 
time period, there would not be a problem paying the bills 
from Northside.   

Analysis

VA will furnish hospital care and medical services when 
needed to any veteran under circumstances specified by law 
and regulation.  38 U.S.C.A. § 1710(a)(1) (West 1991 & Supp. 
2001); 38 C.F.R. § 17.37(a) and (b) (2001).  In furnishing 
hospital care, if the veteran is in immediate need of 
hospitalization, VA shall furnish care at the VA facility 
where the veteran applies, arrange to admit the veteran to 
the nearest VA medical center or other government hospital 
that is capable of furnishing the needed care, or arrange for 
care on a contract basis if no VA of government facilities 
are available.  38 C.F.R. § 17.46(a)(1).   

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care.  38 U.S.C.A. § 
1703(a); 38 C.F.R. § 17.52(a).  However, hospital care in 
public or private facilities will only be authorized, whether 
under a contract or an individual authorization, under 
specified circumstances, including for treatment of: 1) 
service-connected disability; 2) disability for which a 
veteran was discharged or released from the active military, 
naval, or air service; 3) disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability; 4) disability associated with and held to be 
aggravating a service-connected disability; or 5) disability 
of a veteran participating in a rehabilitation program under 
38 U.S.C. ch. 31 and when there is a need for hospital care 
for reasons set forth in VA regulations.  38 U.S.C.A. § 
1703(a)(1); 38 C.F.R. 
§ 17.52(a)(1).  

The admission of any patient to a private or public hospital 
at VA expense will only be authorized if a VA medical center 
or other federal facility to which the patient would 
otherwise be eligible for admission is not feasibly 
available.  38 C.F.R. 
§ 17.53.  A VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities. 
Id.  When non-VA care is authorized in such circumstances, 
the authorization will be continued after admission only for 
the period of time required to stabilize or improve the 
patient's condition to the extent that further care is no 
longer required to satisfy the purpose for which it was 
initiated. Id.  

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  38 C.F.R. § 17.54(a).  
Generally, in the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission. Id.  If the application for 
admission is made more than 72 hours after admission, 
authorization for continued care at VA expense shall be 
effective as of the date of the application.  38 C.F.R. § 
17.54(b).   

To the extent allowable, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
veteran received care for: a) an adjudicated service-
connected disability, b) nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability, c) any disability of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability, or d) any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. ch. 
31 and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 
17.120(a).  VA law and regulation also requires that 1) the 
care was rendered in a medical emergency, when delay would 
have been hazardous to life or health, and 2) when VA or 
other government facilities are not feasibly available, and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a)(1) 
and (3); 38 C.F.R. § 17.120(b) and (c).  All three elements 
must be satisfied for a claimant to qualify for payment or 
reimbursement.  Malone v. Gober, 10 Vet. App. 539, 544 
(1997). 

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  38 C.F.R. § 17.121.  For the 
purpose of payment or reimbursement of the expense of 
emergency hospital care not previously authorized, an 
emergency shall be deemed to have ended at that point when a 
VA physician has determined that, based on sound medical 
judgment, a veteran who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability. Id.  From that point on, no additional care in a 
non-VA facility will be approved for payment by VA. Id. 

Review of the claims folder reveals that, at the time of the 
hospitalization, the following service-connected disabilities 
were established: 1) depressive reaction/post-traumatic 
stress disorder, rated as 50 percent disabling; 2) post-
operative residuals of right wrist injury, rated as 30 
percent disabling; 3) post-operative residuals of right 
shoulder injury, rated as 20 percent disabling; and 4) 
cervical spondylosis, rated as 20 percent disabling.  The 
veteran has been adjudicated entitled to a total disability 
rating based on individual unemployability.  Therefore, 
although the kidney stones is not a service-connected 
disability, the veteran is generally eligible for treatment 
of the disorder based on his 100 percent disability rating.  

In this case, the veteran presented to Northside without any 
prior authorization for the treatment and hospitalization.  
38 U.S.C.A. § 1703(a).  It is noted that personnel from 
Northside apparently contacted the VAMC on September 29, 
1998, the day after the veteran's admission.  Similarly, the 
veteran's wife also apparently contacted VAMC personnel on 
September 30.  In any event, there is no indication in the 
claims folder of an actual contract between the VAMC and 
Northside for the veteran's care as contemplated by VA law.  
See Zimick v. West, 11 Vet. App. 45, 52 (1998) (no evidence 
of a "contract" between VAMC and non-VA facilities that was 
enforceable under 38 U.S.C.A. § 1703).  

In addition, the Board finds no basis for finding 
authorization of private care due to medical emergency.  
38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52(a)(3).  It is 
acknowledged that the veteran was transported by ambulance to 
Northside by paramedics who indicated that, due to the 
veteran's condition, they were required by law to take him to 
the nearest hospital.  However, the record as a whole does 
not reflect treatment at Northside of a medical emergency 
that posed a serious threat to the veteran's life or health.  
Specifically, despite the veteran's reported pain, Northside 
records are negative for specific reference to serious or 
life-threatening complaints or findings.  In addition, the 
fact that he was admitted for observation only regarding 
possibly passing the kidney stones suggests there was no 
condition that seriously threatened the veteran's life or 
health.  Therefore, the Board finds that the admission was 
not previously authorized for purposes of 38 U.S.C.A. § 1703.    
	
The Board must now consider whether payment or reimbursement 
of expenses not previously authorized is allowable.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Again, the Board 
notes that the veteran has a 100 percent service-connected 
disability rating, although kidney stones is not a service-
connected disability.  However, the evidence does not show 
emergent circumstances under which the Bay Pines VAMC was not 
feasibly available.  38 U.S.C.A. § 1728(a)(1) and (3); 
38 C.F.R. § 17.120(b) and (c).  The record indicates that the 
Bay Pines VAMC is less than 10 miles away from Northside, or 
about 20 minutes away from the veteran's home.  Again, 
although the veteran was in considerable pain when the 
ambulance arrived, the evidence fails to reveal life-
threatening circumstances such that transport to the VAMC 
instead of Northside would have endangered him.  Clearly, 
treatment would not have been refused at the VAMC, as that 
was where the veteran was later evaluated and ultimately 
treated for the kidney stones.  Thus, there is no basis for 
VA to pay or reimburse payment of private medical expenses 
not previously authorized. Id.; Malone, 10 Vet. App. at 544.      

  
ORDER

Payment or reimbursement of private medical expenses incurred 
at Northside from September 28, 1998 to October 1, 1998 is 
denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

